DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 04/23/2020. Claims 1-20 have been examined and are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 17, 19, 23, and 25 of U.S. Patent No. 10,635,613. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the cited claims of the US patent as further elaborated in the table below.
Analysis
Instant Application
US Patent 10,635,613
Anticipation
1. A method, comprising:
receiving a first command with a first transaction identification (TID); 
receiving a second command with a second transaction identification (TID); 

providing a memory device transaction identification (TID) record from the memory device for determining a corrupt transaction identification (TID), wherein the memory device TID record includes the first and second TIDs.


generating first and second transaction identifications (TIDs), the first and second TIDs corresponding to first and second commands, respectively;



sending the second command with the second TID to the memory device; 

storing the first and second TIDs in a buffer in the memory device; 

providing a first output data from the memory device to a host, the first output data comprising a first operation result based on the first command and a third transaction identification (TID) accompanied with the first operation result, the third TID corresponding to the first TID; 

providing a second output data from the memory device to the host, the second output data comprising a second operation result based on the second command and a fourth transaction identification (TID) accompanied with the second operation result, the fourth TID corresponding to the second TID; 

storing the third and fourth TIDs in a host controller of the host; 

providing a memory device transaction identification (TID) record from the memory device to the host, wherein the memory device TID record includes the first and second TIDs; 



sending the first command with the first TID from the host to the memory device responsive to the third TID including the transmission error or sending the second command with the second TID from the host to the memory device responsive to the fourth TID including the transmission error.

2. The method of claim 1, further comprising determining the corrupt TID using the memory device TID record.
Claim 17.
Anticipation
3. The method of claim 1, further comprising providing a first output data including a first operation result based on the first command and a third transaction identification (TID).
Claim 17.
Anticipation
4. The method of claim 3, wherein the third TID corresponds to the first TID.
Claim 17.
Anticipation
5. The method of claim 1, further comprising providing a second output data including a second operation result based on the second command and a fourth transaction identification (TID).
Claim 17.
Anticipation
6. The method of claim 5, wherein the fourth TID corresponds to the second TID.
Claim 17.
Anticipation
7. The method of claim 1, further comprising storing the first and second TIDS in a buffer of the memory device.
Claim 17.
Anticipation
8. A method, comprising:

receiving a second command with a second transaction identification (TID); 
storing the first and second TIDs in a memory device; 
providing a first output data from the memory device, the first output data comprising a first operation result based on the first command and a third transaction identification (TID) accompanied with the first operation result, the third TID corresponding to the first TID;
providing a second output data from the memory device, the second output data comprising a second operation result based on the second command and a fourth transaction identification (TID) accompanied with the second operation result, the fourth TID corresponding to the second TID;
providing a memory device transaction identification (TID) record from the memory device, wherein the memory device TID record includes the first and second TIDs; and
comparing the memory device TID record with another TID record to determine a corrupt TID.


9. The method of claim 8, further comprising determining the corrupt TID by identifying a TID in the memory device TID record that is missing from the another TID record.
Claim 17.
Anticipation
10. The method of claim 8, further comprising receiving the determined corrupt TID.
Claim 17.
Anticipation
11. The method of claim 8, further comprising providing the third TID earlier than the first operation result and providing the fourth TID earlier than the second operation result.
19. The method of claim 17, wherein the third TID is outputted earlier than the first operation result from the memory device and the fourth TID is outputted earlier than the second operation result from the memory device.
Anticipation
12. The method of claim 8, further comprising receiving a query.
7. The apparatus of claim 6, wherein the memory device is configured to send the memory device TID record in response to receiving the query.
Anticipation
13. The method of claim 12, further comprising providing the memory device TID record in response to the query.
7. The apparatus of claim 6, wherein the memory device is configured to send the memory device TID record in response to receiving the query.
Anticipation
14. An apparatus, comprising:
a memory device, wherein the memory device includes: 
a buffer; and
a controller configured to:
receive a first command with a first transaction identification (TID);
receive a second command with a second transaction identification (TID);

provide a memory device transaction identification (TID) record from the memory device to determine a corrupt TID, wherein the memory device TID record includes the first and second TIDs.

Anticipation
15. The apparatus of claim 14, wherein the controller is configured to receive a third command associated with the corrupt TID.
Claim 17.
Anticipation
16. The apparatus of claim 15, wherein the third command is the same as the first command or the second command.
Claim 17.
Anticipation
17. The apparatus of claim 14, wherein the memory device is a non-volatile dual in-line memory module (NVDIMM).
5. The apparatus of claim 1, wherein the memory device is a non-volatile dual in-line memory module (NVDIMM).
Anticipation
18. The apparatus of claim 14, wherein the controller is configured to receive a mode register read command for the memory device TID record.
23. The method of claim 21, wherein querying the memory device comprises using a mode register command for the memory device TID record.
Anticipation
19. The apparatus of claim 18, wherein the controller is configured to provide the memory device TID record in response to receiving the mode register read command.
23. The method of claim 21, wherein querying the memory device comprises using a mode register command for the memory device TID record.
Anticipation
20. The apparatus of claim 14, wherein the buffer stores the memory device TID record for a set period of time.
25. The method of claim 21, further comprising storing the memory device TID record for a set period of time.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niu et al. US 2017/0255575 (“Niu”).
As per independent claim 1, Niu teaches A method (A method is provided for a memory interface between a memory controller and a memory module, para 0007), comprising:
receiving a first command with a first transaction identification (TID) (Each data request and transmission include a transaction ID (e.g., Read ID/RID or Write ID/WID) to increase memory parallelism. The memory controller can issue transactions with different transaction IDs to support multiple simultaneous transactions, para 0067);
receiving a second command with a second transaction identification (TID) (Each data request and transmission include a transaction ID (e.g., Read ID/RID or Write ID/WID) to increase memory parallelism. The memory controller can issue transactions with different transaction IDs to support multiple simultaneous transactions, para 0067);
storing the first and second TIDs in a memory device (The memory module maintains a transaction ID list, para 0068);
providing a memory device transaction identification (TID) record from the memory device for determining a corrupt transaction identification (TID), wherein the memory device TID record includes the first and second TIDs (The host issues a Read Status (RS) command and the memory module returns status information message, para 0046. The status information message may include one or more Write IDs (WIDs) or transaction IDs (TIDs) so that the memory module may return the information for a write status or a transaction status. When the received Write ID (or the transaction ID) matches the Write ID sent by the host, the write is confirmed (or the transaction is confirmed), para 0048).
As per dependent claim 2, Niu discloses the method of claim 1. Niu teaches further comprising determining the corrupt TID using the memory device TID record (When the received Write ID (or the received transaction ID) matches the Write ID (or the transaction ID) sent by the host, the write (or the transaction) is confirmed, para 0048).
As per dependent claim 7, Niu discloses the method of claim 1. Niu teaches further comprising storing the first and second TIDS in a buffer of the memory device (The memory module maintains a transaction ID list, para 0068).
As per independent claim 14, this claim is rejected based on arguments provided above for similar rejected independent claim 1. A system is described by Niu, para 0008.
As per dependent claim 15, Niu discloses the apparatus of claim 14. Niu teaches wherein the controller is configured to receive a third command associated with the corrupt TID (The host issues a Read Status (RS) command, para 0046).
wherein the third command is the same as the first command or the second command (The host issues a Read Status (RS) command, para 0046).
As per dependent claim 17, Niu discloses the apparatus of claim 14. Niu teaches wherein the memory device is a non-volatile dual in-line memory module (NVDIMM) (The memory device may be a NVDIMM, para 0033).
As per dependent claim 18, Niu discloses the apparatus of claim 14. Niu teaches wherein the controller is configured to receive a mode register read command for the memory device TID record (The host issues a Read Status (RS) command and the memory module returns status information message, para 0046, para 0048).
As per dependent claim 19, Niu discloses the apparatus of claim 18. Niu teaches wherein the controller is configured to provide the memory device TID record in response to receiving the mode register read command (The host issues a Read Status (RS) command and the memory module returns status information message, para 0046. The status information message may include one or more Write IDs (WIDs) or transaction IDs (TIDs) so that the memory module may return the information for a write status or a transaction status, para 0048).
As per dependent claim 20, Niu discloses the apparatus of claim 14. Niu teaches wherein the buffer stores the memory device TID record for a set period of time (The memory module maintains a transaction ID list. The memory module follows a same mechanism to allocate or free the same transaction ID for each memory transaction inside the memory module, para 0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Lee et al. US 2018/0219562 (“Lee”).
As per dependent claim 3, Niu discloses the method of claim 1. Niu may not explicitly disclose, but in an analogous art in the same field of endeavor, Lee teaches further comprising providing a first output data including a first operation result based on the first command and a third transaction identification (TID) (FIG. 13 is a flow diagram of transaction identification (TID) error handling procedure 1300 between a host and a NVDIMM, para 0102. At 1310, the host initializes a host TID generator to a non-zero value, and then sets up a NVDIMM TID generator to the same value by generating a SEND command, para 0102. The data structure of the SEND command is illustrated in FIG. 10. Op code [0110] is used to fetch 64 bytes of data from NVDIMM buffer with a particular RID as host detected CRC error in which the A[9:00] field provides RID of the fetched data with error, para 0096. At step 1370, the NVDIMM controller sends read data to the host with RID/message/meta and CRC-16 as a received SEND command, para 0105 and FIG. 13).
Given the teaching of Lee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify 
As per dependent claim 4, Niu in combination with Lee discloses the method of claim 3. Niu may not explicitly disclose, but Lee teaches wherein the third TID corresponds to the first TID (The RID sent by the NVDIMM controller is generated at the NVDIMM and corresponds to the RID in the SEND command sent by the host to the NVDIMM, paras 0096 and 0105).
The same motivation that was utilized for combining Niu and Lee as set forth in claim 3 is equally applicable to claim 4.
As per dependent claim 5, Niu discloses the method of claim 1. Niu may not explicitly disclose, but in an analogous art in the same field of endeavor, Lee teaches further comprising providing a second output data including a second operation result based on the second command and a fourth transaction identification (TID) (FIG. 13 is a flow diagram of transaction identification (TID) error handling procedure 1300 between a host and a NVDIMM, para 0102. At 1310, the host initializes the host TID generator to a non-zero value, and then sets up the NVDIMM TID generator to the same value by generating SEND command, para 0102. The data structure of the SEND command is illustrated in FIG. 10. Op code [0110] is used to fetch 64 bytes of data from NVDIMM buffer with a particular RID as host detected CRC error in which the A[9:00] field provides RID of the fetched data with error, para 0096. At step 1370, the NVDIMM 
Given the teaching of Lee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Niu with “further comprising providing a second output data including a second operation result based on the second command and a fourth transaction identification (TID)”. The motivation would be that the method efficiently handles identification of transactions between a host an a memory module, para 0002 of Lee.
As per dependent claim 6, Niu in combination with Lee discloses the method of claim 5. Niu may not explicitly disclose, but Lee teaches wherein the fourth TID corresponds to the second TID (The RID sent by the NVDIMM controller is generated at the NVDIMM and corresponds to the RID in the SEND command sent by the host to the NVDIMM, paras 0096 and 0105).
The same motivation that was utilized for combining Niu and Lee as set forth in claim 5 is equally applicable to claim 6.
As per independent claim 8, Niu teaches A method (A method is provided for a memory interface between a memory controller and a memory module, para 0007), comprising:
receiving a first command with a first transaction identification (TID) (Each data request and transmission include a transaction ID (e.g., Read ID/RID or Write ID/WID) to increase memory parallelism. The memory controller can issue transactions with different transaction IDs to support multiple simultaneous transactions, para 0067);
receiving a second command with a second transaction identification (TID) (Each data request and transmission include a transaction ID (e.g., Read ID/RID or Write ID/WID) to increase memory parallelism. The memory controller can issue transactions with different transaction IDs to support multiple simultaneous transactions, para 0067);
storing the first and second TIDs in a memory device (The memory module maintains a transaction ID list, para 0068);
providing a memory device transaction identification (TID) record from the memory device, wherein the memory device TID record includes the first and second TIDs (The host issues a Read Status (RS) command and the memory module returns status information message, para 0046. The status information message may include one or more Write IDs (WIDs) or transaction IDs (TIDs) so that the memory module may return the information for a write status or a transaction status, para 0048);
comparing the memory device TID record with another TID record to determine a corrupt TID (When the received Write ID (or the transaction ID) matches the Write ID sent by the host, the write is confirmed (or the transaction is confirmed), para 0048).
Niu discloses all of the claimed limitations from above, but does not explicitly teach “providing a first output data from the memory device, the first output data comprising a first operation result based on the first command and a third transaction identification (TID) accompanied with the first operation result, the third TID corresponding to the first TID” and “providing a second output data from the 
However, in an analogous art in the same field of endeavor, Lee teaches providing a first output data from the memory device, the first output data comprising a first operation result based on the first command and a third transaction identification (TID) accompanied with the first operation result, the third TID corresponding to the first TID (FIG. 13 is a flow diagram of transaction identification (TID) error handling procedure 1300 between a host and a NVDIMM, para 0102. At 1310, the host initializes the host TID generator to a non-zero value, and then sets up the NVDIMM TID generator to the same value by generating SEND command, para 0102. The data structure of the SEND command is illustrated in FIG. 10. Op code [0110] is used to fetch 64 bytes of data from NVDIMM buffer with a particular RID as host detected CRC error in which the A[9:00] field provides RID of the fetched data with error, para 0096. At step 1370, the NVDIMM controller sends read data to the host with RID/message/meta and CRC-16 as a received SEND command, para 0105 and FIG. 13. The RID sent by the NVDIMM controller is generated at the NVDIMM and corresponds to the RID in the SEND command sent by the host to the NVDIMM, paras 0096 and 0105);
providing a second output data from the memory device, the second output data comprising a second operation result based on the second command and a fourth transaction identification (TID) accompanied with the second operation result, the fourth TID corresponding to the second TID (FIG. 13 is a flow 
Given the teaching of Lee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Niu with “providing a first output data from the memory device, the first output data comprising a first operation result based on the first command and a third transaction identification (TID) accompanied with the first operation result, the third TID corresponding to the first TID” and “providing a second output data from the memory device, the second output data comprising a second operation result based on the second command and a fourth transaction identification (TID) accompanied with the second operation result, the fourth TID corresponding to the second TID”. The motivation would be that the method efficiently handles identification of transactions between a host an a memory module, para 0002 of Lee.
further comprising determining the corrupt TID by identifying a TID in the memory device TID record that is missing from the another TID record (When the received Write ID (or the transaction ID) matches the Write ID sent by the host, the write is confirmed (or the transaction is confirmed), para 0048).
As per dependent claim 10, Niu in combination with Lee discloses the method of claim 8. Niu teaches further comprising receiving the determined corrupt TID (The host issues a Read Status (RS) command and the memory module returns status information message, para 0046. The status information message may include one or more Write IDs (WIDs) or transaction IDs (TIDs) so that the memory module may return the information for a write status or a transaction status, para 0048).
As per dependent claim 11, Niu in combination with Lee discloses the method of claim 8. Niu may not explicitly disclose, but Lee teaches further comprising providing the third TID earlier than the first operation result and providing the fourth TID earlier than the second operation result (FIG. 13 is a flow diagram of transaction identification (TID) error handling procedure 1300 between a host and a NVDIMM, para 0102. At 1310, the host initializes the host TID generator to a non-zero value, and then sets up the NVDIMM TID generator to the same value by generating SEND command, para 0102. The data structure of the SEND command is illustrated in FIG. 10. Op code [0110] is used to fetch 64 bytes of data from NVDIMM buffer with a particular RID as host detected CRC error in which the A[9:00] field provides RID of the fetched data with error, para 0096. At step 1370, the NVDIMM controller sends read data to the host with RID/message/meta and CRC-16 as a received SEND command, para 0105 and FIG. 
The same motivation that was utilized for combining Niu and Lee as set forth in claim 8 is equally applicable to claim 11.
As per dependent claim 12, Niu in combination with Lee discloses the method of claim 8. Niu teaches further comprising receiving a query (The host issues a Read Status (RS) command and the memory module returns status information message, para 0046).
As per dependent claim 13, Niu in combination with Lee discloses the method of claim 12. Niu teaches further comprising providing the memory device TID record in response to the query (The host issues a Read Status (RS) command and the memory module returns status information message, para 0046. The status information message may include one or more Write IDs (WIDs) or transaction IDs (TIDs) so that the memory module may return the information for a write status or a transaction status, para 0048).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132